Exhibit 99.1 CONTACT: B. Grant Yarber President and Chief Executive Officer Phone: (919) 645-3494 Email: gyarber@capitalbank-nc.com FOR IMMEDIATE RELEASE Capital Bank Corporation Announces 2008 Financial Results RALEIGH, N.C., January 20, 2009 – Capital Bank Corporation (Nasdaq: CBKN), the parent company of Capital Bank, today reported net income for the year ended December 31, 2008 of $6.3 million compared to $7.9 million for the year ended December 31, 2007. Earnings per share on a fully diluted basis were $0.54 for 2008 compared to $0.68 for 2007. “The past five quarters, beginning with the fourth quarter of 2007 through today, have been the most challenging for the banking industry since the Great Depression,” stated B. Grant Yarber, president and CEO.“Although Capital Bank has fared much better than many of our peers, we have nevertheless been profoundly affected by the economy and the monetary policy of the Federal Reserve.
